Order of the Court: The petition by the Administrator of the Attorney Registration and Disciplinary Commission to impose discipline on consent pursuant to Supreme Court Rule 762(b) is allowed. Respondent Robert K. Leyshon is suspended from the practice of law for one year, with the suspension entirely stayed by a two-year period of probation, subject to the following conditions: a. Respondent shall abstain from the usage of alcohol and any unprescribed controlled substances; b. Respondent shall enroll, within the first 30 days on probation, in an outpatient treatment program for chemical dependency, acceptable to the Administrator; c. Respondent shall comply with the course of treatment recommended by a qualified mental health professional acceptable to the Administrator and respondent shall keep the Administrator informed, as requested, of his current course of treatment, and any change in the course of treatment; d. Respondent shall provide to the qualified mental health professional an appropriate release, authorizing the treating professional to: (1) disclose to the Administrator on at least a quarterly basis information pertaining to the nature of respondent’s compliance with any treatment plan established with respect to respondent’s condition; (2) promptly report to the Administrator respondent’s failure to comply with any part of an established treatment plan; and (3) respond to any inquiries by the Administrator regarding respondent’s mental or emotional state or compliance with any established treatment plans; e. Respondent shall notify the Administrator within 14 days of any change in treatment professionals; f. Respondent shall, upon request by the Administrator, submit to random substance testing by a mental health professional or facility approved by the Administrator, within eight hours of receiving notice by the Administrator that he shall submit to the testing. The results of the tests shall be reported to the Administrator. Respondent shall pay any and all costs of such testing; g. Respondent shall participate in a support group, such as a 12-step program; h. Respondent shall report to the Administrator any lapse in his sobriety or usage of any unprescribed controlled substances within 72 hours of that usage; i. Respondent shall participate in meetings scheduled by the Commission probation officer as requested by the Administrator. Respondent shall submit quarterly written reports to the Administrator concerning the extent of his compliance with the conditions of probation; j. Respondent shall notify the Administrator within 14 days of any change of address; k. Respondent shall comply with the Illinois Rules of Professional Conduct and shall timely cooperate with the Administrator in providing information regarding any investigation relating to his conduct; l. Respondent shall reimburse the Commission for the costs of this proceeding as defined in Supreme Court Rule 773 and shall reimburse the Commission for any further costs incurred during the period of probation; m. At the Court’s discretion, probation shall be revoked if respondent is found to have violated any of the terms of probation. The period of suspension shall commence from the date that probation is revoked; and n. If respondent successfully completes the term of his probation, probation shall terminate without further order of the Court. Respondent Robert K. Leyshon shall reimburse the Client Protection Program Trust Fund for any Client Protection payments arising from his conduct prior to the termination of the period of suspension/probation.